Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 6, 2020

                                       No. 04-20-00155-CR

                                          Juan KELA, Jr.
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 6, Bexar County, Texas
                                   Trial Court No. 623424
                       Honorable Wayne A. Christian, Judge Presiding


                                          ORDER
        The court reporter has filed a notice of late record stating appellant has not paid or
arranged to pay for the reporter’s record. See TEX. R. APP. P. 35.3(b)(3) (providing the court
reporter is not required to file a reporter’s record unless “the party responsible for paying for the
preparation of the reporter’s record has paid the reporter’s fee, or has made satisfactory
arrangements with the reporter to pay the fee, or is entitled to appeal without paying the fee.”).

        We ORDER appellant to provide written proof to this court, within 10 days of this order,
that appellant has either paid or arranged to pay the reporter’s fee or is entitled to the record
without prepayment of the reporter’s fee. See id. R. 20.1, 34.6(b)(1), 35.3(b). If appellant fails to
provide such proof by the date ordered, appellant’s brief will be due by May 26, 2020, and the
court will only consider those issues or points raised that do not require a reporter’s record for a
decision. See id. R. 37.3(c).


                                                      _________________________________
                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court